I concur in what is said by Mr. Chief Justice DAVIS in the majority opinion in this case, but I think in view of the circumstances which are shown to exist by the record in this case that it may be well to say now that before a photographic copy of the alleged lost will could be used for the purpose and as a basis for the re-establishment of the lost will, it must be shown that the signature on the lost will at the time the photograph was taken had in all respects exactly the same appearance which it had when it was filed for probate. Without this requirement the photographic copy could be of no value as to the appearance of the signature on the will when it was probated.
The contention made in this case is that the signature of the purported testatrix was traced on the will; that is, some genuine signature of hers was used as a physical guide over which to trace the signature on the will. This result in appearance could be accomplished after the will had been actually executed by her by a tracing over her signature. *Page 449 
Furthermore, I think that if it had been shown that the photographic copy of the will which was used in evidence had been proven in a court of competent jurisdiction and the contents and the appearance of the will had been thereby re-established, the evidence would then have fallen far short of being sufficient to prove the execution of the will to have been a forgery. To my mind, the record established the genuineness of the will beyond every reasonable doubt, and therefore, I think that the error which was committed in the County Judge's Court by allowing certain illegal evidence to remain in the record was harmless error and that the decree of the Circuit Court should be reversed, with directions that the judgment and decree of the County Judge be affirmed.